                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


UNITED STATES OF AMERICA,                 :
                                          :
                 v.                       :
                                          :        CRIMINAL ACTION NO.
DONTAVIOUS BERRY,                         :        1:16-CR-0413-AT-1
                                          :
                                                    CIVIL FILE NO.
                                                    1:18-CV-4186-AT

                                      ORDER

      Presently before the Court is the Magistrate Judge’s Report and

Recommendation (“R&R”) [Doc. 82] recommending that the §2255 motion [48]

be granted to the degree that Movant seeks an out of time appeal, and that

Movant’s §2255 motion otherwise be dismissed without prejudice. The

Government withdrew its opposition to the §2255 motion and defendant has filed

no objections.

      A district judge has broad discretion to accept, reject, or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447

U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any

portion of the R&R that is the subject of a proper objection on a de novo basis and

any non-objected portion on a “clearly erroneous” standard. Accordingly, the Court

has reviewed the record in this case for clear error and finds none. Therefore,
      IT IS ORDERED AND ADJUDGED that the Court ADOPTS the Report

and Recommendation [Doc. 82]. The criminal judgment in this action is VACATED

and the Court REIMPOSES the original sentence as of this date, with credit for all

time served since April 3, 2017, and any special assessment that may have been paid.

All other terms and conditions of the original sentence are hereby incorporated by

reference.

      Defendant has the right to an appeal. If defendant is unable to pay the cost of

an appeal, you may apply for in forma pauperis status to pursue the appeal. If you

request, the Clerk of this Court will prepare and file a notice of appeal on your behalf.

If you are unable to afford counsel for the appeal, an attorney will be appointed for

you. With few exceptions, the notice of appeal must be filed within fourteen (14)

days of the entry of this order.

      Accordingly, Defendant’s §2255 motion [Doc. 48] is GRANTED in PART

and DENIED in PART. Defendant’s §2255 motion is GRANTED to the extent

that he may file an appeal of this judgment. The remainder of Defendant’s §2255

motion is DISMISSED without prejudice.

      IT IS SO ORDERED this 16th day of September, 2019.



                                                ___________________________________
                                                AMY TOTENBERG
                                                UNITED STATES DISTRICT JUDGE




                                           2
